Exhibit 21 SUBSIDIARIES OF THE REGISTRANT ConnectOne Bancorp has one subsidiary, ConnectOne Bank. ConnectOne Bank has three wholly owned subsidiaries: NJCB Investment Company, Inc., a New Jersey corporation, has one wholly owned subsidiary: CNOB Investment Company, Inc., a Delaware corporation, has one wholly owned subsidiary: CNOB Investment Preferred Funding Corp, Inc., a New Jersey Real Estate Investment Trust NJCB Spec-1, LLC, a New Jersey limited liability company; and Greenbrook Consulting, LLC, a New Jersey limited liability company. ConectOne Bank also owns 49% interest in Greenbrook Title Agency, LLC, a New Jersey limited liability company.
